Citation Nr: 1706164	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  16-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This matter arose to the Board of Veterans' Appeals (Board) from a March 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated coronary artery disease, supraventricular arrhythmia, and valvular disease with heart valve replacement, is related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for coronary artery disease, supraventricular arrhythmia, and valvular disease with heart valve replacement are met. 38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for coronary artery disease, supraventricular arrhythmia, and valvular disease with heart valve replacement related to the heart murmur he developed in service.  For the following reasons, the Board finds service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that the Veteran's service treatment records are missing, due to a 1973 fire.  When service records are missing through no fault of the veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the veteran or against VA arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Here, the RO notified the Veteran of the missing records and requested that the Veteran send in any records still in his possession in September 2015.  In February 2016, a formal finding of unavailability of the Veteran's service treatment records was included in the record, and the Veteran was notified of that finding.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

A review of the facts reveals the following:

The Veteran's April 1953 separation examination did not indicate that the Veteran suffered from a heart murmur or a cardiovascular problem.

In September 2015, the Veteran applied for service connection for a arteriosclerotic heart disease, related to a heart murmur the Veteran developed at the time of his discharge from service.  The Veteran explained that because of his heart murmur, he was forced to have an operation the previous year to replace his aorta valve.

In June 2016, the Veteran's physician filled out a heart condition disability benefits questionnaire.  The physician determined the Veteran suffered from arteriosclerotic heart disease; supraventricular arrhythmia; and valvular heart disease.  The examiner noted the Veteran had undergone a bovine pericardia aortic replacement in September 2014.

In July 2016, the Veteran's physician submitted a statement explaining that the Veteran suffered from a heart murmur as a young adult, which related to his aortic valvular disease and arteriosclerotic heart disease and necessitated an aortic valve replacement.  During that same period of time, the Veteran's wife explained, in a letter, that the Veteran exited service in much worse shape than when he entered it.  She explained that less than a year after the Veteran's discharge, he had to change jobs due to the tiredness caused by his heart murmur.

A January 2017 hearing revealed that the Veteran developed a high fever prior to discharging from the service.  While receiving treatment for his fever, the medical personnel determined that the Veteran suffered from a heart murmur; subsequent to the Veteran's recovery from his heart fever, he was discharged from the service.  As soon as he returned home, the Veteran sought treatment for his heart murmur and related heart conditions.  The Veteran explained that although the heart murmur was not noted on his separation examination, the examiner made specific comments concerning the heart murmur in paperwork accompanying the examination.  Unfortunately, the accompanying paperwork was destroyed in the 1973 fire.  In the years following separation, the Veteran explained, he suffered from increasing shortness of breath and inability to exercise.  This condition eventually resulted in his aortic valve replacement.

After reviewing the evidence of record, the Board finds the Veteran entitled to service connection for his heart disorders.  First, examinations performed in June 2016 confirmed that the Veteran suffered from numerous heart conditions, to include an aortic valve condition; furthermore, all of the Veteran's medical records support these diagnoses.  Second, the Veteran and his wife cogently and credibly explained the evolution of the Veteran's heart murmur developing just before the Veteran was discharged from service, worsening over the years, and culminating in a September 2014 aortic valve replacement.  Lastly, in July 2016, the Veteran's private physician submitted a letter in which he concluded that the Veteran's aortic valve replacement most likely stemmed from his heart murmur.  As such, a nexus to service is shown.

The Board is aware that the Veteran's exit examination did not mention a heart murmur.  However, as the Veteran explained at the hearing, the Veteran's heart murmur was well-documented in his service medical records, as the murmur was first discovered during the Veteran's service-hospitalization for a high fever.  Moreover, the Veteran's medical records and notes from his physicians, as well as lay statements, document that the Veteran's heart murmur developed, if not in service, soon after his discharge.  When, as in this case, the Veteran's service medical records are missing due to no fault of the Veteran, the VA has a heightened obligation to consider the applicability of the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, giving the Veteran full benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran developed a heart murmur in service which led to the Veteran's coronary artery disease, supraventricular arrhythmia, and valvular disease with heart valve replacement.


ORDER

Service connection for coronary artery disease, supraventricular arrhythmia, and valvular disease with heart valve replacement is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


